                       Case 1:19-cr-10191-RWZ Document 1-1 Filed 06/05/19 Page 1 of 4
«fe.JS 45 (5/97) - (Revised U.S.D.C, MA 3/25/201!)
                                                                                                            iQcr 1019/
Criminal Case Cover Sheet                                                                    U.S. District Court - District of Massachusetts


Place of Offense:                               Category No.         J[IL                   Investigating Agency             FBI, HHS, FDA, USPIS
City       Boston                                           Related Case Information:

County          Suffolk                                     Superseding Ind./ Inf.                             Case No.
                                                            Same Defendant                              New Defendant Yes
                                                            Magistrate Judge Case Number
                                                            Search Warrant Case Number
                                                            R 20/R 40 from District of

Defendant Information:


Defendant Name            Insys Therapeutics, Inc.                                       Juvenile:                •     Yes   No
                          Is this person an attorney and/or amember of any state/federal bar:                     •     Yes 0 No
Alias Name
Address                    fCitv & Statel Chandler. Arizona

Birth date (Yr only):             SSN (last4#/):               Sex               Race:                        Nationality:

Defense Counsel if known:                       Geoffrey Hobart, Matthew Dunn              Address Convington & Burlington LLP

Bar Number                                                                                              One CityCenter, 850 Tenth Street, NW
                                                                                                        Washington, DC 2001
U.S. Attorney Information:

AUSA           Amanda P.M. Strachan                                             Bar Number if applicable          ^41108

Interpreter:                     Yes       [/] No                    List language and/or dialect:
Victims:                  |/ [Yes | |No Ifyes, are there multiple crime victims under 18 USC§3771(d)(2)                      0 Yes • No
Matter to be SEALED:                     Q Yes             [7] No
           j IWarrant Requested                              [71 Regular Process                        [ | In Custody
Location Status:


Arrest Date


[^Already in Federal Custody as of                                                            in


[^Already in State Custody at                                                 I [Serving Sentence                | [Awaiting Trial
I lon Pretrlal Release: Ordered by:                                                                on



Charging Document:                         I IComplaint                  [71 Information                      n Indictment
Total #of Counts:                          | |Petty                      I IMisdemeanor                      [71 Felony —
                                                     Continue on Page 2 for Entry of U.S.C. Citations

[7]        I hereby certify that the case numbers of any prior proceedings before a Magistrate Judgeare
           accurately set forth above.

Date:      06/05/2019                                   Signature of AUSA:
Case 1:19-cr-10191-RWZ Document 1-1 Filed 06/05/19 Page 2 of 4
Case 1:19-cr-10191-RWZ Document 1-1 Filed 06/05/19 Page 3 of 4
Case 1:19-cr-10191-RWZ Document 1-1 Filed 06/05/19 Page 4 of 4
